Citation Nr: 0028777	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  91-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10% for bilateral 
keratoconjunctivitis sicca (KS) prior to 11 March 1988.

2. Entitlement to a rating in excess of 20% for bilateral KS 
prior to 19 January 2000, to include the issue of the 
propriety of the date 19 January 2000 as the effective 
date of the 40% rating.

3. Entitlement to an increased rating for bilateral KS, 
currently evaluated as 40% disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1971.  
This appeal originally arose from a January 1990 rating 
action which denied a rating in excess of 10% for a bilateral 
eye disability characterized as chronic catarrhal 
conjunctivitis with dry eyes.  By decision of October 1991, 
the Board of Veterans Appeals (Board) remanded the issue of 
an increased rating for the service-connected bilateral eye 
disorder, more accurately characterized and evaluated as KS, 
to the RO for further development of the evidence.  By rating 
action of October 1992, the RO increased the rating of the KS 
from 10% to 20%, effective 11 March 1988; the veteran 
appealed the effective date of the 20% rating, claiming an 
earlier effective date.

In December 1993, the veteran testified at a Board hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
By decision of June 1994, the Board remanded this case to the 
RO for due process development, to include adjudication of 
the inextricably-intertwined issues of whether all rating 
actions that did not characterize the veteran's service-
connected bilateral eye disorder as KS and rate this disorder 
as 10% disabling prior to 11 March 1988 were clearly and 
unmistakably erroneous.

By rating action of January 1995, the RO found clear and 
unmistakable error (CUE) in the October 1992 rating action 
which increased the rating of the KS from 10% to 20%, 
effective 11 March 1988, and restored a 10% rating from 
September 1972; no CUE was found in any rating action which 
rated the KS as 10% disabling prior to October 1992.

By decision of July 1995, the Board restored a 20% rating for 
KS, effective           11 March 1988, and remanded the 
issues of entitlement to a rating in excess of 10% for KS 
prior to 11 March 1988, and entitlement to a rating in excess 
of the currently-assigned 20% for KS to the RO for further 
development of the evidence and for due process development.  
By decision of June 1997, the Board again remanded the latter 
2 issues to the RO for additional development.

By rating action of February 2000, the RO granted a 40% 
rating for bilateral KS from 19 January 2000; the issues of 
entitlement to a rating in excess of 20% for KS prior to 19 
January 2000, and entitlement to a rating in excess of the 
currently-assigned 40% for KS remain for appellate 
consideration.


FINDINGS OF FACT

1. The record contains no statement or communication from the 
veteran prior to   13 September 1972 which indicates an 
intent to apply for service connection for a bilateral eye 
disorder.

2. By rating action of February 1973, the RO granted service 
connection for a bilateral eye disorder, chronic catarrhal 
conjunctivitis with dry eyes, and assigned an initial 10% 
rating from 13 September 1972; a Notice of Disagreement 
(NOD) with the 10% rating was not received within 1 year 
of the date the veteran was notified thereof.

3. The record contains no statement or communication from the 
veteran prior to November 1974 which constitutes a claim 
for or indicates an intent to apply for an increased 
rating for a bilateral eye disorder.

4. From February 1973 to November 1974, no VA clinical 
records were created nor were any private medical records 
received by the VA indicating treatment of the veteran for 
an eye disorder.

5. The veteran's November 1974 claim for a rating in excess 
of 10% for a bilateral eye disorder was denied by rating 
action of January 1975; that determination was affirmed on 
appeal to the Board by decision of December 1975.

6. Following the December 1975 Board decision, the record 
contains no statement or communication from the veteran 
prior to late March 1980 which constitutes a claim for or 
indicates an intent to apply for an increased rating for a 
bilateral eye disorder.

7. Following the December 1975 Board decision to late March 
1980, no VA clinical records were created nor were any 
private medical records received by the VA indicating 
treatment of the veteran for an eye disorder.

8. The veteran's late March 1980 claim for a rating in excess 
of 10% for a bilateral eye disorder was denied by rating 
action of June 1980; an NOD with that determination was 
not received within 1 year of the date the veteran was 
notified thereof.

9. Following the June 1980 rating action, the record contains 
no statement or communication from the veteran prior to 
January 1982 which constitutes a claim for or indicates an 
intent to apply for an increased rating for a bilateral 
eye disorder.

10. From June 1980 to 11 March 1988, no VA clinical records 
were created nor were any private medical records received 
by the VA indicating treatment of the veteran for an eye 
disorder.

11. The veteran failed to respond to the RO's February 1982 
request for evidence in connection with his January 1982 
claim for a rating in excess of 10% for a bilateral eye 
disorder within 1 year of the request.


12. Following his abandoned January 1982 claim for increase, 
the record contains no statement or communication from the 
veteran prior to 11 March 1988 which constitutes a claim 
for or indicates an intent to apply for an increased 
rating for a bilateral eye disorder.

13. Following his abandoned January 1982 claim for increase, 
the RO received what it construed to be the veteran's 
claim for a rating in excess of 10% for a bilateral eye 
disorder on 11 March 1988.  

14. From 11 March 1988 through 12 January 2000, the 
veteran's bilateral KS was manifested by continuance of 
active pathology, with findings including bilateral 
impairment of the field of vision with an average 
concentric eye contraction to 48 degrees on the right and 
51 degrees on the left, and visual acuity of 20/40 on the 
right and 20/200 on the left.

15. By rating action of October 1992, the RO increased the 
rating of the veteran's bilateral KS from 10% to 20%, 
effective 11 March 1988, the date of his claim for that 
benefit.

16. On 13 January 2000, the veteran underwent a VA 
ophthalmologic examination which showed that his bilateral 
KS had increased in severity.

17. The veteran's bilateral KS is manifested by continuance 
of active pathology, with clinical findings including 
ptosis secondary to tarsorrhaphy, symblepharon, multiple 
opacities and corneal staining, advanced cicatricial 
pemphigoid, bilateral impairment of the field of vision 
with an average concentric eye contraction to 30 degrees 
on the right and 38 degrees on the left, and visual acuity 
of 20/30 on the right and 20/50 on the left on recent VA 
examination.



CONCLUSIONS OF LAW

1. The unappealed February 1973 rating action which granted 
service connection and assigned an initial 10% rating for 
a bilateral eye disorder, chronic catarrhal conjunctivitis 
with dry eyes, from 13 September 1972 was final as to the 
evidence then considered.  38 U.S.C.A. §§ 1155, 5101(a), 
5107(a), 5110, 7105 (West 1991); 38 C.F.R. § 3.104(a), 
3.151(a), 3.155(a), 3.400, 20.302(a), and  Part 4, 
Diagnostic Code 6018 (1999). 

2. By decision of December 1975, the Board denied a rating in 
excess of 10% for a bilateral eye disorder; that decision 
was final as to the evidence then considered.  38 U.S.C.A. 
§§ 1155, 5107(a), 5110, 7104 (West 1991); 38 C.F.R. 
§ 3.157, 3.400, and Part 4, Diagnostic Code 6018 (1999)). 

3. The unappealed June 1980 rating action which denied a 
rating in excess of 10% for a bilateral eye disorder was 
final as to the evidence then considered.  38 U.S.C.A. §§ 
1155, 5107(a), 5110, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a), 3.157, 3.400, and Part 4, Diagnostic Code 6018 
(1999).

4. The veteran abandoned his January 1982 claim for a rating 
in excess of 10% for a bilateral eye disorder.  
38 U.S.C.A. §§ 501(a), 5101(a), 5107(a), 5110 (West 1991); 
38 C.F.R. §§ 3.151(a), 3.155(a), 3.158(a), 3.400 (1999).

5. Under governing law, the effective date of a rating in 
excess of 10% for a bilateral eye disorder is no earlier 
than 11 March 1988, the date of receipt of the claim for 
increase.  38 U.S.C.A. §§ 5107(a), 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.155(a), 3.157, 3.400 (1999).

6. With the combination of an additional 10% rating during 
the continuance of active pathology, the veteran's 
bilateral KS was 30% disabling from 11 March 1988 through 
12 January 2000.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 6001, 6077, 6080 (1999).

7. Under governing law, the effective date of a 40% rating 
for bilateral KS is       13 January 2000.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991); 38 C.F.R.    §§ 3.157, 
3.400 (1999). 

8. The veteran's bilateral KS is not more than 40% disabling 
according to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, Diagnostic Codes 6001, 6080 (1999).       
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

A review of the evidence discloses that service medical 
records show treatment of the veteran for iritis and 
conjunctivitis in May 1969, and eye strain when reading in 
April 1970, at which time spectacles were prescribed.  The 
eyes were normal on separation examination of May 1971, and 
visual acuity was 20/20 bilaterally.  He was discharged from 
service in May 1971.

In September 1971, the VA received the veteran's application 
for VA disability compensation.  In the space provided to 
describe the nature of the sicknesses, diseases, or injuries 
for which the claim was made and the date each began, the 
veteran mentioned only residuals of disease of the lungs, and 
he claimed treatment in service for respiratory disease in 
1968.

On 13 September 1972, the VA received the veteran's 
application for VA disability compensation.  In the space 
provided to describe the nature of the sickness, disease, or 
injuries for which the claim was made and the date each 
began, the veteran mentioned a bilateral eye infection, and 
he claimed treatment for this in service in 1970 and post 
service by a private physician in 1971.  Received with the 
veteran's claim was an August 1972 statement of J. D'Amato, 
M.D., to the effect that he first saw the veteran in the 
ophthalmology clinic in June 1972 with an approximately    2-
year history of eye complaints.  After examination, the 
doctor's conclusion was keratitis sicca.  

The diagnoses following special VA ophthalmologic examination 
eyes in January 1973 were chronic catarrhal conjunctivitis, 
probably on an allergic basis; and dry eyes.

By rating action of February 1973, the RO granted service 
connection for chronic catarrhal conjunctivitis with dry eyes 
on the basis of the diagnosis of that disorder on the most 
recent VA examination, and assigned a 10% rating from 13 
September 1972 under Diagnostic Code 6018 of the VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  The 
veteran was notified of the award and of his appellate rights 
by letter the same month, but he did not appeal therefrom.

In November 1974, the VA received a statement from the 
veteran wherein he claimed entitlement to an increased rating 
for his service-connected bilateral eye disorder on the 
grounds that it had increased in severity.

In a statement of early December 1974, J. Burhans, M.D., 
stated that he first saw the veteran in October 1974 and 
opined that he had known keratitis sicca of long standing 
together with a concurrent blepharitis.  The veteran was 
noted to have been originally seen and worked up at the 
University of Wisconsin hospital
ophthalmology department in June 1972 with eye complaints of 
approximately       2 years' duration.

After ophthalmologic examination at the Henry Ford Hospital 
in mid-December 1974 by J. Carey, M.D., the impressions were 
refractive error of both eyes; history of keratitis sicca 
with no known associated systemic abnormalities; severe 
squamous blepharitis; probable conjunctivitis medicamentosa; 
and rule-out severe staphylococcal hypersensitivity state.  
Dr. Carey stated that he could not deny that the veteran 
might have keratitis sicca, but felt that it certainly was 
not accounting for most of his symptoms, and he found the 
veteran's case to be extremely puzzling and challenging.  In 
a statement subsequently in December 1974, Dr. Carey noted 
that the veteran had improved considerably with prescribed 
treatment, and opined that his primary disease was keratitis 
sicca.

After VA ophthalmologic examination in January 1975, the 
diagnosis was chronic bilateral conjunctivitis sicca.

By rating action of January 1975, the RO denied a rating in 
excess of 10% for the service-connected bilateral eye 
disorder.  In March 1975, the VA received the veteran's NOD 
with the 10% rating wherein he complained of eye strain and 
discomfort, photophobia, and dryness of the eyes.  A 
Statement of the Case was issued in April 1975.  In a May 
1975 letter, Dr. Burhans stated that he last examined the 
veteran in March 1975 and that his ophthalmic diagnoses were 
keratitis sicca, chronic conjunctivitis, and blepharitis.  In 
his July 1975 Substantive Appeal, the veteran claimed that 
his service-connected eye disability was more than 10% 
disabling.  By decision of December 1975, the Board denied a 
rating in excess of 10% for the service-connected bilateral 
eye disorder.

In a statement of late March 1980, the veteran claimed that 
his service-connected eye disorder had deteriorated 
significantly over the last 2 years, and requested an 
increased rating.  Received with the veteran's claim was a 
January 1980 statement from Dr. Carey, to the effect that the 
etiology of the veteran's KS was unknown, but that it might 
be associated with benign mucus membrane pemphigus.  Also 
received was an early March 1980 statement from C. West, 
M.D., of the Henry Ford Hospital ophthalmology department, to 
the effect that the veteran had been followed for more than 
10 years for a chronic ocular irritation which had been 
diagnosed as KS.  Chronic bilateral KS was diagnosed on VA 
ophthalmologic examination of May 1980.  

By rating action of June 1980, the RO denied a rating in 
excess of 10% for the veteran's service-connected bilateral 
eye disorder.  He was notified of the denial and of his 
appellate rights by letter the same month, but he did not 
appeal therefrom.

In a statement of January 1982, the veteran requested an 
increased rating for his service-connected eye disorder, 
stating that he would shortly submit a private physician's 
report.  In reference to the veteran's claim for an increased 
rating, the RO by letter of February 1982 requested him to 
submit the private physician's report within 1 year from the 
date of the letter, further informing him that, otherwise, 
benefits, if entitlement was established, could not be paid 
prior to the date of its receipt.  No response was received 
from the veteran within the pertinent time period.

On 11 March 1988, the VA received a statement from the 
veteran's then-representative at the Houston, Texas RO 
requesting a transfer of the veteran's VA claims folder from 
Detroit to Houston, inasmuch as the veteran currently resided 
in Texas.  He further requested that, when the claims folder 
arrived at the Houston RO, it be directed to him for review.

In a statement of May 1988, the veteran stated that he was 
under the care of an ophthalmologist who felt that his eye 
disorder could lead to total blindness in the future.

Received in June 1988 was a report of physical examination of 
the veteran during hospitalization at the Valley Baptist 
Medical Center in February 1984 primarily for surgical 
treatment of ulcerative colitis with a total abdominal 
proctocolectomy with permanent ileostomy.  The veteran's eyes 
were noted to be within normal limits; there was no scleral 
icterus.  Also received in June 1988 was a physical 
examination report of the veteran during hospitalization at 
the same medical facility in December 1987 for a liver biopsy 
and revision of the permanent ileostomy.  The veteran's eyes 
were noted to be within normal limits; there was no scleral 
icterus.  Also received in June 1988 was a physical 
examination report of the veteran at the Baylor University 
Medical Center by D. Polter, M.D., in January 1988 primarily 
for evaluation of chronic liver disease.  A review of the 
veteran's past medical history indicated that he had sicca 
syndrome with chronic dry eyes.  Current examination of the 
eyes showed that the pupils were equal and reacted to light.  
There was moderate scleral icterus, edema of both lids, and 
some conjunctival injection.   

In a statement of August 1988, R. Berkowitz, M.D., stated 
that he first saw the veteran in July 1982 with a many-year 
complaint of severe dry eyes, and that he had been seen at 
least 50 times since that time.  On current ocular 
examination, visual acuity was 20/25 in both eyes.  Schirmer 
testing for dry eyes was 0 to 1 in both eyes.  Slit lamp 
examination showed punctate keratitis and positive rose 
bengal staining secondary to the dry eyes.  There was 
symblepharon formation in the right eye secondary to the dry 
eye.  There was some corneal scarring inferior in both eyes 
secondary to previous corneal ulceration which developed from 
the dry eyes.  The remainder of the ocular examination was 
unremarkable.  The doctor felt that the veteran's dry eye 
problem was presently being managed well medically, but that 
it was a continuing problem that had no cure.

On VA ophthalmologic examination of August 1988, keratitis 
sicca was noted to have been discovered in 1971-72 and to 
have resulted in corneal ulcers, eye patches, and 
tarsorrhaphies.  Current examination showed injected lid 
margins, injected conjunctiva, and a clear lens and media.  
There were no significant abnormalities of the vessels and 
retina.  Visual acuity was 20/30 bilaterally.  The diagnoses 
were severe bilateral KS; bilateral corneal scarring caused 
by the KS; and mild bilateral ptosis caused by the KS.      

On VA ophthalmologic examination of November 1989, 
examination of the lids and adnexa showed slight ptosis 
bilaterally and mild seborrheic blepharitis.  The conjunctiva 
were injected.  The lens and media were clear.  There were no 
significant abnormalities of the vessels and retina.  Visual 
acuity was 20/25 bilaterally.  The diagnoses were severe 
bilateral KS, treated; bilateral corneal scars due to the KS; 
mild bilateral ptosis due to the KS; and mixed bilateral 
astigmatism.  

On VA ophthalmologic examination of February 1992, the 
veteran's interim eye history since August 1988 was noted to 
be essentially unchanged, with no exacerbations.  On 
examination, the pupils reacted normally.  The conjunctiva 
were injected.  The lens was clear.  The media were slightly 
hazy.  There were no significant abnormalities of the 
vessels, retina, and muscles.  Visual acuity was 20/25 on the 
right and 20/30 on the left.  The diagnoses were severe 
bilateral KS with secondary corneal scarring and slight 
reduction of corrected visual acuity; and mild bilateral 
ptosis due to the KS.  The examiner commented that no change 
in the veteran's ocular condition had been found since his 
examination of August 1988.

By rating action of October 1992, the RO increased the rating 
of the KS from    10% to 20%, effective 11 March 1988, the 
date of the veteran's first claim for an increased rating for 
that disorder.  

In his January 1993 NOD with the October 1992 rating action 
which assigned       11 March 1988 as the effective date of 
the 20% rating for the KS, the veteran argued that the proper 
effective date of the 20% rating should be February 1973, the 
date of the rating action which originally granted service 
connection for an eye disorder and incorrectly assigned only 
a 10% rating at that time.

In his April 1993 Substantive Appeal, the veteran argued, in 
effect, that the unusual circumstances of his illness (an 
autoimmune disease complex that subsequently resulted in 
ulcerative colitis and liver disease), and its misdiagnosis 
by the VA at the time of the February 1973 rating action 
which initially granted service connection only for its 
ocular manifestations, should qualify him for special 
consideration and exempt him from regular VA laws and 
regulations governing the effective dates of awards.

At the Board hearing on appeal conducted by the undersigned 
Veterans Law Judge in December 1993, the veteran testified as 
to why he believed he was entitled to a rating in excess of 
10% for bilateral KS prior to 11 March 1988, essentially 
reiterating contentions advanced in the January 1993 NOD and 
the April 1993 Substantive Appeal.      

In its June 1994 Remand Order, the Board construed the 
veteran's claim for a rating in excess of 10% for bilateral 
KS prior to 11 March 1988 as a claim for a rating in excess 
of 10% from 13 September 1972, the date set by rating action 
of February 1973 as the effective date of both the initial 
grant of service connection for a bilateral eye disorder, and 
the assignment of a 10% rating.  

Received in September 1995 were copies of Dr. Berkowitz's 
complete office records showing regular outpatient treatment 
and follow-up evaluation of the veteran for KS from July 1982 
to August 1995.  The veteran had no complaints when seen for 
follow-up evaluation on 14 March 1988, at which time visual 
acuity was 20/20 on the right and 20/40 on the left.  In 
August, the veteran had no complaints, and visual acuity was 
20/25 on the right and 20/30 on the left.  In January 1992, 
the veteran complained of a foreign body sensation in the 
left eye.  Visual acuity was 20/20 bilaterally.  In July, he 
had no complaints.  Visual acuity was 20/25 bilaterally.  
Examination of the lids showed blepharitis.  The diagnoses 
were trichiasis and blepharitis.  In January 1993, he had no 
complaints.  Visual acuity was 20/25 bilaterally.  
Examination of the conjunctiva showed dry eyes.  The 
diagnosis was corneal scar.  In August 1993, he had no 
complaints.  Visual acuity was 20/25 bilaterally.  The 
diagnoses were trichiasis and dry eyes.  In November, he 
complained of a foreign body sensation in the left eye.  
Visual acuity was 20/30 bilaterally.  Herpetic keratitis was 
noted.  In May 1994, visual acuity was 20/30 on the right and 
20/25 on the left.  There was bilateral ptosis.  The 
diagnosis was dry eyes.  In June, the veteran complained of 
inability to play golf due to droopy eyelids.  On 
examination, visual acuity was 20/30 bilaterally.  The 
assessment was bilateral ptosis.  The veteran was advised 
that his dry eyes would get worse simply from the increased 
evaporation of tears.  In August, he complained of a foreign 
body sensation in the left eye.  Visual acuity was 20/30 on 
the right and 20/25 on the left.  Herpetic keratitis was 
noted.

On examination by N. Slusher, M.D., in August 1994, visual 
acuity was 20/20 on the right and 20/50 on the left.  Slit 
lamp examination revealed a superficial punctate keratitis 
consistent with keratitis sicca in both eyes.  The veteran 
had a normal intraocular pressure of 16 in both eyes, and a 
.6 disc cup on dilated funduscopic examination.  He used 
artificial teardrops regularly.  The doctor commented that he 
was predisposed to flare-ups of herpes simplex keratitis in 
the left eye, requiring systemic as well as topical antiviral 
medications.

On examination by Dr. Berkowitz in early September 1994, 
visual acuity was  20/30 bilaterally.  Herpetic keratitis was 
noted.  In mid-September, visual acuity was 20/40 
bilaterally.  Herpetic keratitis was noted. The diagnosis was 
dry eyes.  In November, he gave a 1-day history of left eye 
redness and some burning.  Visual acuity was 20/30 on the 
right and 20/25 on the left.  Herpes was noted.  The left eye 
felt better when seen again on 2 subsequent occasions that 
month.  In August 1995, the veteran gave an on-and-off few-
week history of right eye irritation and left eye dryness.  
He reported stable vision which was satisfactory with his 
current eyeglasses.  Visual acuity was 20/30 on the right and 
20/25 on the left.  The conjunctiva, corneas, and lenses were 
clear.  The lids showed dry eyes.                       

In a statement of August 1995, Dr. Berkowitz stated that he 
saw the veteran in July 1982, at which time he complained of 
KS of many years' duration.  Although his visual acuity could 
be improved to 20/25, the doctor noted that at times his 
vision was extremely blurred from the dry eyes and thus 
limited his ability to work.  On several occasions, he had 
developed corneal ulcers in the eyes secondary to the dry 
eyes, and needed temporary tarsorrhaphies in order to prevent 
corneal perforations.  In addition to dry eyes, he also had 
cicatricial ocular pemphigoid, and had developed herpetic 
keratitis in the right eye.  The doctor felt that he needed 
continual management for his dry eyes and to watch out for 
possible herpetic keratitis in the future.  When the veteran 
was last seen in mid-August, he was still having irritation 
from the dry eyes, but his visual acuity had improved to 
20/25.  

VA visual field testing of the veteran's eyes on 20 August 
1996 showed average concentric contraction to 48 degrees on 
the right and 51 degrees on the left.

On VA ophthalmologic examination of November 1996, the 
examiner noted that KS was diagnosed in 1972, that a VA 
doctor had diagnosed chronic catarrhal conjunctivitis in 
January 1973, that the veteran had complained of increased 
symptoms several times during the 1970's and early 1980's, 
and that he had been denied a VA disability compensation 
rating in excess of 10% in the past because his visual acuity 
had remained 20/20 or 20/25 and because 10% was the maximum 
allowable rating.  On current examination, the veteran 
complained of pain and debilitation as a result of his KS.  
He stated that he was able to work a full 8-hour day, but 
felt very tired after a full day at work, and was unable to 
do anything for the rest of the day.  He reportedly used 
unpreserved artificial tears approximately  30 times per day, 
and had had to patch his eyes from time to time.  A review of 
Dr. Berkowitz's records confirmed that he had had several 
herpes ulcers requiring tarsorrhaphies, and also mentioned 
trichiasis of the right lower lid and ptosis surgery in 1994.  

On current examination, visual acuity was 20/25 on the right 
and 20/30 on the left.  The extraocular muscles were full and 
unrestricted, and the confrontation fields were full to 
finger counting.  The pupils were round and reactive to 
light, with no afferent pupillary defect.  There was an in-
turned lash on the right lower eyelid.  Examination of the 
conjunctiva showed a mild cicatricial band on the left lower 
lid.  There was a 1.25 millimeter scar on the right cornea 
below the visual axis.  There were small inferonasal 
neovascular vessels in the left eye extending about               
1 millimeter into the cornea.  There were multiple scars near 
the visual axis and superior thereto.  The anterior chambers 
were quiet, the irises were normal, and the lenses were 
clear.  The optic nerve was normal.  Diplopia was not 
indicated.  The examiner also reviewed the results of visual 
field testing of the veteran's eyes on  20 August 1996.  The 
diagnoses were severe KS; bilateral ptosis, which the 
examiner opined caused no disfigurement; a mild left eye 
symblepharon, which was probably secondary to prior 
tarsorrhaphies; trichiasis of the right lower lid; bilateral 
corneal scars; visual field defect; and a history of herpes 
keratitis, which had now resolved.

The examiner noted that, although the veteran was able to 
work a full day, he reported difficulty doing so, requiring 
frequent breaks, and was very distressed about the 
possibility of losing his vision.  The examiner reviewed 
medical literature about Sjogren's syndrome and opined that, 
loosely defined, the veteran had Sjogren's syndrome, one of 
the criteria for which was the presence of KS.

In written argument dated in December 1996 and April 1999 in 
support of his claim for a rating in excess of 10% for 
bilateral KS prior to 11 March 1988, the veteran contended 
that, inasmuch as his service-connected eye disability had 
always been diagnosed as KS, the February 1973 rating action 
incorrectly rated that service-connected disability as 
conjunctivitis and evaluated it as merely 10% disabling.  
Rather, had it been properly rated as KS, a disability rating 
between 20% and   100% should have been assigned, with a 
minimum rating of 20% since that time.

In a statement of July 1997, Dr. Slusher stated that he 
examined the veteran in April 1988, noting that he has a 
history of severe keratitis sicca in both eyes and herpes 
simplex keratitis in the left eye, and that he was last seen 
in August 1994.

In a statement of August 1997, Dr. Berkowitz stated that the 
veteran had a severe case of KS; that he had one of the worst 
cases of dry eyes he had seen; and that his particular kind 
of KS could sometimes lead to permanent visual loss.  In 
addition to KS, the veteran also had cicatricial ocular 
pemphigoid, and had had episodes of herpes simplex keratitis 
in his right eye.

On examination by Dr. Berkowitz in September 1997, the 
veteran complained of a foreign body sensation in the left 
eye.  A past history of recurrent herpes in the left eye was 
noted.  On current examination, visual acuity was 20/25 on 
the right and 20/30 on the left.  The diagnosis was bilateral 
dry eye.  In November, visual acuity was 20/25 bilaterally.  
The conjunctiva and lids were clear.  There was mild dryness 
of the corneas.  The diagnosis was mild dry eyes.  In early 
February 1998, the veteran complained of a foreign body 
sensation in both eyes with a discharge.  On examination, 
visual acuity was 20/20 on the right and 20/40 on the left.  
The conjunctiva and lids were clear.  The diagnosis was dry 
eye syndrome.  In mid-February, the veteran was noted to be 
doing better.  Visual acuity was 20/30 on the right and 
20/200 on the left.  The conjunctiva and lids were clear.  
The diagnosis was dry eye syndrome.  Examination in late 
February showed blepharitis.  A week later, the lids were 
clear.  Visual acuity was 20/30 bilaterally.  The conjunctiva 
were injected bilaterally.  The diagnosis was keratitis.  In 
early March, visual acuity was 20/40 on the right and 20/200 
on the left.  Examination of the lids showed blepharitis.  
The diagnosis was keratitis.  In mid-March, visual acuity was 
20/25 on the right and 20/80 on the left.  The left lid was 
red and swollen.  The corneas were dry.  The diagnoses were 
dry eyes and blepharitis.  In late March, the veteran 
complained of light sensitivity, greater on the right than 
the left.  Visual acuity was 20/25 on the right and 20/100 on 
the left.  Left eye tarsorrhaphy was recommended.  The 
diagnosis was dry right eye.  

On evaluation in late March 1998 by E. Nunnery, M.D., the 
veteran was noted to have severe inflammatory eye disease.  
He complained of recent bilateral eye symptoms which were 
severe on the left.  He was noted to be now having surgical 
closure on the left, and was wearing a patch.  He was 
currently employed as a banker, and was independent with 
respect to daily activities.  On examination, there was a 
patch over the left eye with some diffuse conjunctival 
erythema, especially to the lateral aspect of the right eye.  

On examination by Dr. Berkowitz in early April 1998, the 
veteran was noted to be status post tarsorrhaphy.  Visual 
acuity was 20/40 on the right; the left eye was closed.  On 
the right, the conjunctiva and lids were clear, and the 
cornea was dry.  The diagnosis was dry eye syndrome.   When 
seen again a week later, visual acuity on the right was 
20/50.  The diagnosis was severe dry eye.  In May, the 
veteran complained of constant dry eyes; visual acuity seemed 
better.  On current examination, visual acuity was 20/30 on 
the right and 20/100 on the left.  The conjunctiva and lids 
were clear, and the corneas were dry.  The diagnosis was dry 
eye syndrome.

On examination of July 1998 by Dr. Slusher, the veteran 
complained of bad visual acuity, much dryness in both eyes, 
trouble reading small print, and vision problems in dim light 
and with increased glare.  The cornea was noted to be 
thinned, greater on the left than the right, and the doctor 
noted a left eye tarsorrhaphy.  On current examination, 
visual acuity was 20/25 on the right and 20/200 on the left.  
The lid, lashes, conjunctiva, lens, and retina were within 
normal limits bilaterally.  There was superficial punctate 
keratitis of the cornea bilaterally.  The impressions 
included dry eye syndrome with superficial punctate 
keratitis, and past history of left herpes simplex keratitis.

On examination by Dr. Berkowitz in early September 1998, 
visual acuity was  20/30 on the right and 20/70 on the left.  
The conjunctiva and lids were clear, and the corneas were 
dry.  The diagnoses were bilateral corneal scar and dry eye.  
In late September, the veteran felt that his left visual 
acuity had improved.  On examination, visual acuity was 20/30 
on the right and 20/60 on the left.  The diagnosis was dry 
eye syndrome.  

In a statement of October 1998, Dr. Berkowitz stated that the 
veteran had been medically followed for his eyes since July 
1982; that he had very severe KS; that this was most likely a 
chronic autoimmune condition, Sjogren's syndrome, for which 
there was no cure; and that he would need very close 
observation for the remainder of his life, as well as 
frequent application of artificial tears.

On examination by Dr. Berkowitz in June 1999, visual acuity 
was 20/40 on the right and 20/70 on the left.  The 
conjunctiva, lids, and lenses were clear.  The diagnoses were 
bilateral corneal scar, and dry eyes.

Received in July 1999 were copies of Dr. D'Amato's records 
showing regular outpatient treatment and follow-up evaluation 
of the veteran for disorders including KS from June to 
September 1972.

On VA ophthalmologic examination of 13 January 2000, the 
veteran stated that he was disabled from work, that he had 
been demoted from his position as a bank president, and that, 
among all his health problems, his eye disorder was his 
greatest handicap.  A review of the ocular history indicated 
that KS started in the early 1970's, that the veteran had 
been followed for this by numerous ophthalmologists, and that 
the KS had developed into ocular pemphigoid.  On current 
examination, visual acuity was 20/30 on the right and 20/50 
on the left.  Confrontation visual fields were restricted.  
The pupils were round, equal, and reactive to light.  No 
afferent pupillary defect was present.  Examination of the 
lids showed ptosis secondary to tarsorrhaphy.  Examination of 
the conjunctiva showed symblepharon.  Examination of the 
corneas showed multiple opacities and corneal staining.  The 
anterior chamber was quiet.  The irises were within normal 
limits, and the lenses were clear.  Applanation tonometry was 
16 mmHg bilaterally.  The optic nerve was cupped.  The 
maculae and periphery were within normal limits.  Diplopia 
was not present.  Goldman visual field testing showed eye 
contraction to 30 degrees on the right (rated as 20/100 or 
6/30) and 38 degrees on the left (rated as 20/70 or 6/21).  
The diagnoses were advanced cicatricial pemphigoid; superior 
visual field loss secondary to tarsorrhaphy; and glaucoma 
suspect.  The prognosis for vision in the near future was 
very poor.  Additionally, the examiner opined that the 
veteran's eye condition had adversely affected his ability to 
work and seek an appropriate job for his level.        

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which he receives compensation has worsened.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, the veteran has consistently asserted that his KS is 
more disabling than evaluated during various stages from 1972 
to the present time, and the Board finds that he has thus 
stated a well-grounded claim.

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that in October 1991, June 1994, July 1995, and June 
1997, the Board remanded this case to the RO for further 
development of the evidence and for due process development.  
That extensive development resulted in the association with 
the claims folder of numerous medical records of private 
follow-up treatment and evaluation of the veteran for KS from 
1972 to the present time, and included several additional VA 
ophthalmologic examinations of the veteran from 1992 to 2000.  
Following the June 1997 Board Remand Order, the veteran 
clarified in November 1998 that records sought from several 
private physicians and medical facilities previously thought 
to be pertinent to his claim for increased ratings for KS 
were in fact not pertinent to that claim, inasmuch as they 
pertained to medical treatment for medical disorders other 
than the eyes.  In the case of records from Dr. Burhans, the 
veteran stated that the doctor had died, and that the 
whereabouts of his medical records was unknown.  An April 
1999 RO Contact Report is of record with respect to this and 
other evidentiary development.  The record further documents 
the RO's extensive efforts from 1997 to 1999 to develop the 
evidence for the complete records of VA ophthalmologic 
treatment and evaluation of the veteran, culminating in the 
December 1999 conclusion that a search for pertinent records 
showed that no records of such VA treatment were on file 
other than the 1992 and 1996 ophthalmologic examination 
reports, which were already of record.   

A.  A Rating In Excess of 10% for bilateral KS Prior to 11 
March 1988

In this case, the veteran has argued that he is entitled to a 
rating in excess of 10% prior to 11 March 1988, the date the 
RO determined the veteran first claimed an increased rating 
for KS.  The Board in June 1994 construed the veteran's claim 
as a claim for a rating in excess of 10% from 13 September 
1972, the date set by rating action of February 1973 as the 
effective date of both the initial grant of service 
connection for a bilateral eye disorder, and the assignment 
of a 10% rating.

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within 1 year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  A specific claim in the form prescribed by 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his duly-authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the informal claim.  38 C.F.R. § 3.155(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Active chronic conjunctivitis with objective symptoms, other 
than chronic trachomatous conjunctivitis, warrants a 10% 
rating.  After healing is complete, the disease should be 
rated on the basis of residual disability.  If there are no 
residuals, a noncompensable rating is assigned.  38 C.F.R. 
Part 4, Diagnostic Code 6018.

In this case, the veteran's original claim for service 
connection for a bilateral eye disorder was received on 13 
September 1972, the date set by rating action of February 
1973 as the effective date of both the initial grant of 
service connection and the assignment of a 10% rating.  As 
his original claim for service connection was received in 
September 1972, more than 1 year following separation from 
service in May 1971, the proper effective date for the grant 
of service connection and any initial percentage disability 
rating may not be the day following separation from service.  
Where claims for direct service connection are received more 
than    1 year following separation from service, the 
controlling law and regulations specifically provide that the 
proper effective date may be no earlier than the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Thus, the Board finds that the proper effective 
date for the grant of service connection for a bilateral eye 
disorder and the assignment of an initial percentage 
disability rating can be no earlier than 13 September 1972, 
the date correctly assigned by the RO based on the date of 
receipt of the veteran's initial claim for such disorder.  
The record is devoid of any communication from the veteran 
indicating an intent to apply for service connection for an 
eye disorder prior to 13 September 1972.  The veteran's 
September 1971 claim for service connection was restricted 
solely to respiratory disease.  The receipt by the VA in July 
1999 of copies of Dr. D'Amato's medical records showing 
treatment and evaluation of the veteran for disorders 
including KS from June to September 1972 does not provide a 
basis for the grant of an effective date prior to 13 
September 1972 for the initial grant of either service 
connection or a rating in excess of 10% for the bilateral eye 
disorder, inasmuch as those private medical records were not 
received by the VA until more than 26 years subsequent to the 
September 1972 date of receipt of the veteran's initial claim 
for service connection for such disorder, and the 
abovementioned governing VA law and regulations specifically 
prohibit the assignment of an effective date for the grant of 
service connection for a disability prior to the receipt of a 
claim therefor. 

Under the applicable criteria, an NOD shall be filed within 1 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).  

The Board finds that the February 1973 rating action properly 
granted service connection for a bilateral eye disorder 
characterized as chronic catarrhal conjunctivitis with dry 
eyes because a bilateral eye disorder was the sole disease 
entity for which the veteran had claimed service connection 
in September 1972; chronic catarrhal conjunctivitis with dry 
eyes had been diagnosed on VA ophthalmologic examination of 
January 1973; and that eye disorder was linked to the 
veteran's military service.  As the veteran appealed neither 
the nature of the eye disease entity for which service 
connection had been granted nor the 10% disability rating 
assigned therefor within 1 year of the notice of the award, 
the Board finds that that determination as to the nature of 
the eye disability service connected and the 10% rating 
assigned therefor became final, and is not subject to 
revision on the same factual basis.

The applicable criteria with respect to effective dates of 
awards of increased compensation benefits provide that the 
effective date will be the date of receipt of a claim or the 
date entitlement arose, whichever is the later.  A report of 
examination or hospitalization will be accepted as an 
informal claim for benefits under an existing law, if the 
report relates to a disability which may establish 
entitlement.  Acceptance of a report of examination or 
treatment as a claim for increase is subject to the payment 
of retroactive benefits from the date of the report or for a 
period of  1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157(a).  Once a formal claim for compensation 
has been allowed, receipt of a report of VA examination or 
hospitalization will be accepted as an informal claim for 
increased benefits.  The date of outpatient or hospital VA 
examination or the date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within 1 year from 
the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  The date of receipt of 
evidence from a private physician or layman will be accepted 
as an informal claim for increased benefits when the evidence 
furnished by or on behalf of the claimant is within the 
competence of the physician or layman and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

38 U.S.C.A. § 5110(a) provides that, unless specifically 
provided otherwise, the effective date of a claim reopened 
after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(b)(2) provides 
otherwise by stating that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 C.F.R. § 3.400(o)(1) and (2) implement 38 U.S.C.A. 
§ 5110(a) and (b)(2).  38 C.F.R. § 3.400(o)(1) provides that 
the effective date of a claim for an increased rating shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later, except as provided in 38 C.F.R. 
§ 3.400(o)(2).  38 C.F.R. § 3.400(o)(2) provides that the 
effective date of a claim for an increased rating shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within 1 year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
Where new and material evidence is received after a final 
disallowance, the effective date of an award shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. §§ 3.156, 
3.400(q)(1)(ii) (1999).

In Hazan v. Gober, 10 Vet. App. 511 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) held that 38 U.S.C.A. 
§ 5110(b)(2) specifically linked any effective date earlier 
than the date of application to evidence that an increase in 
disability had occurred, and to the receipt of an application 
within 1 year after that increase in disability.  The 
application referred to must be an application on the basis 
of which the increased rating was awarded, because there 
would be no reason to adjudicate the question of the 
effective date prior to the award of a rating increase, just 
as there would be no reason to assign a disability rating on 
a disability-compensation claim until service connection had 
been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to 
be awarded an effective date up to    1 year prior to the 
filing of his application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within 1 year thereafter.  The VA must review all 
the evidence of record, not just evidence not previously 
considered, once a claimant has submitted a well-grounded 
claim for an increased disability rating.

In Harper v. Brown, 10 Vet. App. 125 (1997), the Court held 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within 1 year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall 
be the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase 
occurred more than 1 year prior to receipt of the claim for 
increase.

In this case, the record is devoid of any communication from 
or action on the part of the veteran which constitutes a 
claim for or indicates an intent to apply for an increased 
rating for an eye disorder subsequent to the final, 
unappealed February 1973 rating action until November 1974, 
when the VA received the veteran's formal claim for an 
increased rating; in that claim, the veteran did not dispute 
the nature of the eye disease entity for which service 
connection had been granted.  Neither were any VA clinical 
records created or private medical records received by the VA 
from February 1973 to November 1974, which records might have 
served as an informal claim for increase.  The November 1974 
claim for a rating in excess of 10% for the service-connected 
bilateral eye disorder was denied by rating action of January 
1975, which denial was affirmed on appeal to the Board by 
decision of December 1975; neither the March 1975 NOD nor the 
July 1975 Substantive Appeal disputed the nature of the eye 
disease entity for which service connection had been granted.  
That Board decision on the merits subsumed the January 1975 
rating action.  Donovan v. Gober, 10 Vet. App. 404 (1997), 
aff'd sub. nom Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 
1998).  When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104.  In this case, the Board finds that the December 1975 
Board appellate decision was final as to the 10% rating 
assigned the service-connected bilateral eye disorder, and no 
claim based upon the same factual basis shall be considered.

The record is devoid of any communication from or action on 
the part of the veteran which constitutes a claim for or 
indicates an intent to apply for an increased rating for an 
eye disorder subsequent to the final December 1975 Board 
decision until late March 1980, when the VA received the 
veteran's formal claim for an increased rating for his eye 
disorder; in that claim, the veteran did not dispute the 
nature of the eye disease entity for which service connection 
had been granted.    Neither were any VA clinical records 
created or private medical records received by the VA from 
December 1975 to late March 1980, which records might have 
served as an informal claim for increase.  The veteran's late 
March 1980 claim for a rating in excess of 10% was denied by 
rating action of June 1980, but inasmuch as the veteran did 
not appeal that determination within 1 year of the notice of 
the denial, the Board finds that it became final and is not 
subject to revision on the same factual basis.  

The record is devoid of any communication from or action on 
the part of the veteran which constitutes a claim for or 
indicates an intent to apply for an increased rating for an 
eye disorder subsequent to the final, unappealed June 1980 
rating action until January 1982, when the VA received the 
veteran's formal claim for an increased rating for his eye 
disorder; in that claim, the veteran did not dispute the 
nature of the eye disease entity for which service connection 
had been granted.    Neither were any VA clinical records 
created or private medical records received by the VA from 
June 1980 to January 1982, which records might have served as 
an informal claim for increase.  The veteran failed to 
furnish the private physician's report referred to in his 
January 1982 claim or otherwise respond to the RO's February 
1982 letter requesting him to submit additional medical 
evidence in support of his January 1982 claim for increase 
within 1 year from the date of the letter.  Where evidence 
requested in connection with a claim for increase is not 
furnished within 1 year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 U.S.C.A. § 501(a); 38 C.F.R. § 3.158(a).  Inasmuch as the 
veteran failed to furnish evidence requested in connection 
with his January 1982 claim for increase within 1 year of the 
February 1982 RO letter, the Board finds that he abandoned 
his January 1982 claim for a rating in excess of 10% for a 
bilateral eye disorder.

The record is devoid of any communication from or action on 
the part of the veteran which constitutes a claim for or 
indicates an intent to apply for an increased rating for his 
service-connected eye disorder subsequent to his abandoned 
January 1982 claim for increase and prior to 11 March 1988, 
when the RO received a statement from the veteran's then-
representative requesting a transfer of the veteran's claims 
folder from another RO and its eventual direction to his 
attention - which statement the RO has construed to be a 
claim for a rating in excess of 10% for the service-connected 
bilateral eye disorder; in that statement, the nature of the 
eye disease entity for which service connection had been 
granted was not disputed.  Neither were any VA medical 
records created or private medical records pertaining to a 
bilateral eye disorder received by the VA subsequent to the 
veteran's abandoned January 1982 claim and prior to 11 March 
1988, which records might have served as an informal claim 
for increase.  In this regard, the Board finds that neither 
the December 1987 Valley Baptist Medical Center records nor 
Dr. Polter's January 1988 Baylor University Medical Center 
records which include findings pertaining to the eyes may be 
considered an informal claim for increase, inasmuch as those 
private medical records were not received by the VA until 
June 1988, which is subsequent to the receipt of the formal 
claim for increase in March 1988.  Similarly, Dr. Berkowitz's 
records of outpatient treatment and follow-up evaluation of 
the veteran for KS dated from June 1987 to 7 March 1988 may 
not be considered an informal claim for increase, inasmuch as 
those private medical records were not received by the VA 
until September 1995.  As the filing of the formal claim for 
increase in this case on 11 March 1988 preceded the receipt 
by the VA of any pertinent private medical records showing 
any ascertainable increase in disability, the Board finds 
that the general rule of 38 U.S.C.A. § 5110(a) applies, and 
thus the effective date of the claim for a rating in excess 
of 10% for bilateral KS may properly be no earlier than the 
date construed by the RO as the date of receipt of the claim 
for increase, that is, 11 March 1988.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10% for bilateral KS prior to 11 March 
1988, and the appeal is denied.  In reaching this 
determination, the Board has considered the veteran's April 
1993 request for waiver of the regulatory criteria governing 
the effective dates of awards of increased compensation, but 
finds that there is no provision for such waiver for the 
alleged special circumstances of any disease or illness.

B.  A Rating In Excess of 20% for bilateral KS Prior to 19 
January 2000

By rating action of October 1992, the RO increased the rating 
of the bilateral KS from 10% to 20%, effective 11 March 1988.  
By decisions of July 1995 and June 1997, the Board remanded 
the issue of entitlement to a rating in excess of the 
currently-assigned 20% for KS to the RO for additional 
development.  By rating action of February 2000, the RO 
increased the rating of the veteran's bilateral KS from 20% 
to 40%, effective 19 January 2000, on the basis of impairment 
of visual acuity warranting a 30% rating with the combination 
of an additional 10% rating during the continuance of active 
eye pathology; the issue of entitlement to a rating in excess 
of 20% for KS prior to 19 January 2000, that is, from 11 
March 1988 through 18 January 2000, remains for appellate 
consideration.  For the reasons explained below, the Board 
shall also address the issue of the propriety of the date 19 
January 2000 as the effective date of the 40% rating for 
bilateral KS.  

The applicable criteria for an increased rating for a 
service-connected eye disability have been set forth above.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including Diagnostic 
Code 6018, under which a 10% rating is the maximum available 
rating.  In addition, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 
4.1, 4.2, 4.7, and 4.10.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect him against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App.  at 594.  The Court has also held that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).

Chronic keratitis is rated from 10% to 100% on the basis of 
resulting impairment of visual acuity or visual field loss, 
pain, rest requirements, or episodic incapacity.  An 
additional 10% rating is combined during the continuance of 
active pathology.  Ten percent is the minimum rating during 
active pathology.  38 C.F.R. Part 4, Diagnostic Code 6001.  
Corrected visual acuity of 20/40 in one eye warrants a 
noncompensable rating when corrected visual acuity in the 
other eye is also 20/40.  38 C.F.R. Part 4, Diagnostic Code 
6079.  

Corrected visual acuity of 20/50 in one eye warrants a 10% 
rating when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. Part 4, Diagnostic Code 6079.  Corrected 
visual acuity of 20/50 in one eye warrants a 10% rating when 
corrected visual acuity in the other eye is also 20/50.  
38 C.F.R. Part 4, Diagnostic Code 6078.  Corrected visual 
acuity of 20/70 in one eye warrants a 10% rating when 
corrected visual acuity in the other eye is 20/40.  Corrected 
visual acuity of 20/100 in one eye warrants a 10% rating when 
corrected visual acuity in the other eye is 20/40.   
38 C.F.R. Part 4, Diagnostic Code 6079.    

Corrected visual acuity of 20/70 in one eye warrants a 20% 
rating when corrected visual acuity in the other eye is 
20/50.  A 30% rating requires corrected visual acuity in the 
other eye of 20/70.  Corrected visual acuity of 20/100 in one 
eye warrants a 20% rating when corrected visual acuity in the 
other eye is 20/50.  A 30% rating requires corrected visual 
acuity in the other eye of 20/70.  A 50% rating requires 
corrected visual acuity in the other eye of 20/100.  
38 C.F.R. Part 4, Diagnostic Code 6078.  

Corrected visual acuity of 20/200 in one eye warrants a 20% 
rating when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. Part 4, Diagnostic Code 6077.

Corrected visual acuity of 20/200 in one eye warrants a 30% 
rating when corrected visual acuity in the other eye is 
20/50.  A 40% rating requires corrected visual acuity in the 
other eye of 20/70.  A 60% rating requires corrected visual 
acuity in the other eye of 20/100.  38 C.F.R. Part 4, 
Diagnostic Code 6076.

Corrected visual acuity of 20/200 in one eye warrants a 70% 
rating when corrected visual acuity in the other eye is also 
20/200.  38 C.F.R. Part 4, Diagnostic Code 6075.

A 10% rating is warranted for unilateral concentric 
contraction of the visual field to 60 degrees or to 30 
degrees, but not to 15 degrees, or for unilateral loss of 
either the nasal or temporal half of the visual field.  A 20% 
rating requires unilateral concentric contraction to 15 
degrees, but not to 5 degrees.  In the alternative, 
unilateral concentric contraction of the visual field to 60 
degrees, but not to           45 degrees, or unilateral loss 
of the nasal half of the visual field may be rated as the 
equivalent of corrected visual acuity of 20/50; contraction 
to 45 degrees, but not to 30 degrees, or unilateral loss of 
the temporal half of the visual field may be rated as the 
equivalent of corrected visual acuity of 20/70; contraction 
to 30 degrees, but not to 15 degrees, may be rated as the 
equivalent of corrected visual acuity of 20/100; and 
contraction to 15 degrees, but not to 5 degrees, may be rated 
as the equivalent of corrected visual acuity of 20/200.  A 
20% rating is warranted for unilateral concentric contraction 
of the visual field to 15 degrees, but not to 5 degrees.  A  
30% rating requires unilateral concentric contraction to 5 
degrees.  In the alternative, unilateral concentric 
contraction of the visual field to 15 degrees, but not to 5 
degrees, may be rated as the equivalent of corrected visual 
acuity of 20/200, and unilateral concentric contraction to 5 
degrees may be rated as the equivalent of corrected visual 
acuity of 5/200.  These alternative ratings are to be 
employed when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. Part 4, Diagnostic Code 6080.  

A 30% rating is warranted for bilateral concentric 
contraction of the visual fields to 45 degrees, but not to 30 
degrees; loss of the temporal halves of the visual fields; or 
homonymous hemianopsia.  A 50% rating is requires bilateral 
concentric contraction to 30 degrees, but not to 15 degrees.  
A 70% rating requires bilateral concentric contraction to 15 
degrees, but not to 5 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 6080.  

Inasmuch as the October 1992 RO determination granting a 20% 
rating for bilateral KS from 11 March 1988 represented a 
partial grant of the benefit sought on appeal with respect to 
the issue of entitlement to an increased rating for that 
disability, the matter of the propriety of the assignment of 
11 March 1988 as the effective date of the 20% rating is not 
currently for appellate consideration by the Board.  Rather, 
the sole issue properly before the Board for appellate 
consideration at this time is entitlement to a rating in 
excess of 20% for bilateral KS prior to 19 January 2000.  

After reviewing the pertinent evidence of record from 11 
March 1988 through       12 January 2000, the Board finds 
that that evidence supports the grant of a 30% rating for the 
veteran's bilateral KS during this period.  The clinical 
findings recorded during this period, specifically, the 
degree of impairment of the veteran's field of vision 
bilaterally on VA testing of 20 August 1996, and the degree 
of impairment of central visual acuity recorded by Dr. 
Berkowitz in early March 1998, clearly support a 20% rating 
under either Diagnostic Code 6080 or 6077, respectively.  
However, Diagnostic Code 6001 also provides that an 
additional 10% rating is to be combined with ratings for 
impairment of visual acuity or field loss during the 
continuance of active KS pathology.  Inasmuch as the evidence 
of record consistently documents continuance of active 
bilateral KS pathology from March 1988 through 12 January 
2000, the Board finds that, with application of Diagnostic 
Code 6001, the combination of the 10% rating provided thereby 
with the 20% rating assigned for impairment of field of 
vision or of central visual acuity warrants a combined rating 
of 30% for KS during this period, and the appeal is granted 
to this extent.

However, the Board finds that a rating in excess of 30% for 
bilateral KS is not warranted during the period from 11 March 
1988 through 12 January 2000, as the clinical findings 
recorded during this period, without regard to the provisions 
of Diagnostic Code 6001 which allow an additional 10% rating 
to be combined with a schedular rating assigned for 
impairment of field of vision or of central visual acuity, do 
not show that the veteran's eye disability meets the 
schedular criteria for a rating in excess of 20% based solely 
on rating the degree of impairment of his field of vision or 
of central visual acuity.  Specifically, the clinical 
findings recorded during this period, standing alone, do not 
warrant a rating of 30% under Diagnostic Code 6076, 6078, or 
6080.  In this regard, the Board notes that a rating of no 
more than 20% is specifically provided by Diagnostic Code 
6080 for the degree of impairment of the veteran's visual 
field as recorded on VA testing in August 1996.  The degree 
of impairment of his central visual acuity in early March 
1998 would not serve as a basis for a rating in excess of 20% 
under Diagnostic Code 6076, 6077, or 6078.  As the 
preponderance of the evidence is against the claim insofar as 
it concerns a rating in excess of 30% for bilateral KS from            
11 March 1988 through 12 January 2000, the appeal is denied 
to that extent. 

With respect to the remaining issue of entitlement to a 
rating in excess of 20% for bilateral KS from 13 to 18 
January 2000, the Board notes that the RO by rating action of 
February 2000 granted a 40% rating for bilateral KS effective 
19 January 2000, the date the RO determined to be the date of 
the VA examination which showed clinical findings of 
increased disability.  Appellate review of the report of the 
January 2000 VA ophthalmologic examination and accompanying 
test report of the veteran's field of vision discloses that 
they in fact were conducted on 13 January 2000, not 19 
January.  Thus, the Board finds that the proper effective 
date of the 40% rating for KS is 13 January 2000, the correct 
date of the VA examination, and the appeal is granted to this 
extent.           

C. A Rating In Excess of the Currently-Assigned 40% for 
bilateral KS

The applicable criteria for an increased rating for the 
veteran's service-connected eye disability, KS, have been set 
forth above.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 6001, 6075, 6076, 
6077, 6078, 6079, 6080; Schafrath; Francisco.

By rating action of February 2000, the RO increased the 
rating of the veteran's bilateral KS from 20% to 40%, 
effective 19 January 2000, based on VA examination results on 
that date showing impairment of visual acuity warranting a 
30% rating with the combination of an additional 10% rating 
during the continuance of active eye pathology, and the 
Board, above, has technically modified the grant of a 40% 
rating to commence on 13 January 2000, the correct date of 
the VA examination.  The matter remaining for appellate 
consideration is whether the evidence supports a rating in 
excess of the currently-assigned 40% for KS.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 40% for bilateral KS is 
not warranted, as the clinical findings recorded on the VA 
examination of 13 January, without regard to the provisions 
of Diagnostic Code 6001 which allow an additional 10% rating 
to be combined with a schedular rating assigned for 
impairment of field of vision or of central visual acuity, do 
not show that the veteran's eye disability meets the 
schedular criteria for a rating in excess of 30% based solely 
on rating the degree of impairment of his field of vision or 
of central visual acuity.  Specifically, the clinical 
findings recorded during this period, standing alone, do not 
warrant a rating of 40% under Diagnostic Code 6076, or 50% 
under Diagnostic Codes 6078 or 6080.  In this regard, the 
Board notes that a rating of no more than 30% is specifically 
provided by Diagnostic Code 6078 for the degree of impairment 
of the veteran's visual field as recorded on VA examination 
of January 2000.  The degree of impairment of his central 
visual acuity as recorded on VA examination of January 2000 
would not serve as a basis for a rating in excess of 0% under 
Diagnostic Code 6079.  As the preponderance of the evidence 
is against the claim for a rating in excess of the currently-
assigned 40% for bilateral KS, the appeal is denied.


ORDER

A rating in excess of 10% for bilateral KS prior to 11 March 
1988 is denied.  An effective date of 11 March 1988 for a 30% 
rating for bilateral KS is granted, subject to the applicable 
regulations governing the payment of monetary benefits.  An 
effective date of 13 January 2000 for a 40% rating for 
bilateral KS is granted, subject to the applicable 
regulations governing the payment of monetary benefits.  A 
rating in excess of 40% for bilateral KS is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

